Allowable Subject Matter
Claim 17, 19-34 appear to be free of the prior art.

Claims 17, 19-34 are allowed in light of Applicants declarations submitted 2/7/2019 by the inventors Kellogg Schwab and Chao Wang in the related application 14/950367.

The following is an examiner's statement of reasons for allowance:

The prior art, alone or in combination, fails to teach or fairly suggest the applicant's invention recited in independent claim 1.  Specifically, the closest prior art (Vandervest (2014/0170669) in view of Swanson et al. (Sensors July 2009 9, 5783-5809)) fails to teach or suggest the claimed sensor system comprising the heterodimer nanoparticle comprising a plasmonic nanoparticle and a magnetic nanoparticle, wherein the plasmonic nanoparticle and magnetic nanoparticle comprise separate nanoparticles adjoined alongside one another wherein the sensor system is capable of detecting the at least one chemical and/or biological pathogen in a liquid sample at a concentration of about 10 colony-forming units (cfu)/mL or lower in real time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/2/2021